COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Helen M. Jackson,                             §               No. 08-15-00016-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               352nd District Court

 Texas Workforce Commission and Aetna          §             of Tarrant County, Texas
 Life Insurance Company.
                                               §              (TC# 352-267004-13)

                       Appellee.            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se second motion for extension of time within

which to file the brief until July 20, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Ms. Helen M. Jackson, the Appellant, prepare the

Appellant’s Pro Se brief and forward the same to this Court on or before July 20, 2015.

       IT IS SO ORDERED this 26th day of June, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.